BILL in chancery to set aside a conveyance of real estate, executed to Harris by the other defendants. The bill stated that the grantors, at the time the deed was executed, were indebted to the complainants in a certain sum of money, of *72which the grantee had notice; that the conveyance was without consideration, and was made by the grantors and received by the grantee, for the purpose of defrauding the complainants out demands. ^ was a^so staied that the complainants afterwards obtained judgments for the debts before a justice of the peace; took out executions thereon which were returned nulla bona; and filed transcripts of the judgments in the clerk’s office of the Circuit Court.
The answers denied all fraud; but the allegations of the bill, in the opinion of the Court, were sustained by the depositions.
The Court set aside the conveyance as fraudulent and void as to creditors.